DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/22 has been entered.
Allowable Subject Matter
Claims 1-17 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor package, comprising: each of the at least two electronic elements having first electrical connectors, the electrical connectors comprising one or more of contact pads and conductive bumps and a first molding compound encapsulating the at least two electronic elements, the first molding compound comprising a first planar surface and an opposing second planar surface; and wherein the at least two electronic elements are encapsulated inside both the first molding compound and the second molding compound, and wherein the plurality of semiconductor dies are encapsulated once inside the second molding compound.
Claims 2-5 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 6, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor package, comprising: a first molding compound encapsulating the at least two electronic elements, the first molding compound comprising a first planar surface and an opposing second planar surface, each of the at least two electronic components mounted adjacent the first planar surface and each of the first electrical connectors exposed at the first planar surface; and a redistribution layer formed over the third planar surface; wherein each of the first electrical connectors is directly exposed on the first planar surface, and is electrically connected to the redistribution layer, and wherein each of the second electrical connectors of the semiconductor device extends to the third planar surface, and is electrically connected to the redistribution layer.
Claims 6-17 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 22, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor package, comprising: wherein the integrated electronic element module and the semiconductor device are disposed over the redistribution layer in a side-by-side manner, and wherein a thickness of the integrated electronic element module and the second molding compound of the semiconductor package have the same thickness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894